PUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-2503


SEAN P. SMITH,

                 Plaintiff - Appellant,

           v.

PETER S. GILCHRIST, III,

                 Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Robert J. Conrad,
Jr., District Judge. (3:10-cv-00636-RJC-DLH)


Argued:   March 18, 2014                   Decided:   May 14, 2014


Before TRAXLER, Chief Judge, DUNCAN, Circuit Judge, and DAVIS,
Senior Circuit Judge.


Reversed and remanded by published opinion. Chief Judge Traxler
wrote the opinion, in which Judge Duncan and Senior Judge Davis
joined.


ARGUED: Matthew Robert Arnold, James Bradley Smith, ARNOLD &
SMITH, PLLC, Charlotte, North Carolina, for Appellant. Grady L.
Balentine, Jr., NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh,
North Carolina, for Appellee.    ON BRIEF: Roy Cooper, Attorney
General, Kathryn H. Shields, NORTH CAROLINA DEPARTMENT OF
JUSTICE, Raleigh, North Carolina, for Appellee.
TRAXLER, Chief Judge:

       Sean    P.    Smith          appeals        a       district     court   order    granting

summary judgment against him in his § 1983 action alleging that

he was fired for exercising his free-speech rights in violation

of     the     United         States         and        North       Carolina     Constitutions.

Concluding that the district court erred in granting summary

judgment, we reverse and remand for trial.

                                                       I.

       Smith       was    employed           as        an    assistant     district      attorney

(“ADA”)      for    the       Mecklenburg          County,       North     Carolina,     District

Attorney’s office (the “DA’s office”) from 2004 through July

2010.     In his last several years with the DA’s office, he worked

on the crimes-against-persons team.                                 Peter Gilchrist was the

elected district attorney (“DA”) during Smith’s tenure.

       In February 2010, Smith met with Gilchrist to notify him of

his    intention         to        declare    his           candidacy    for    the    office    of

Mecklenburg County district court judge.                                  Gilchrist initially

told Smith that to run for the office he would need either to

resign from his position as ADA or take an unpaid leave of

absence      until       the       November        election.            However,      Smith   later

brought to Gilchrist’s attention the existence of North Carolina

General       Statute          §     126-13(b),             which     Smith     interpreted      as

entitling him to run without resigning from his position as an

ADA.      As a result, Gilchrist reconsidered and informed Smith

                                                       2
that he could run for judge without resigning or taking a leave

of absence.    Smith subsequently formalized his candidacy.

     A few months later, on his own time and at his own expense,

Smith attended a four-hour defensive-driving course in Charlotte

that the nonprofit Safety and Health Council of North Carolina

(“SHC”)    offered   to   ticketed    drivers. 1   According     to   Smith,

ticketed drivers would receive a pamphlet about the course from

the ticketing police officer.          Drivers who took the course were

required to pay court costs and pay $60 to the driving school,

but they received a “prayer for judgment continued” (“PJC”) and

were not assessed a fine. 2          This program substantially reduced

the number of cases that the DA’s office and the courts were

required to handle, freeing up resources that could be used for

other matters.

     1
          SHC is a 501(c)(3) entity         independent   from    the   DA’s
office.     See 26 U.S.C. § 501(c)(3).
     2
       “Under North Carolina law, ‘prayer for judgment continued’
is one of several ways in which a court may direct that judgment
be handled following a conviction by verdict or guilty plea.”
Evans v. UDR, Inc., 644 F. Supp. 2d 675, 687 n.3 (E.D.N.C.
2009).    “The term refers specifically to deferral of court
action on the state’s request for entry of judgment, the final
order in a case which would include the sentence being imposed
on the defendant.”    Id.  A PJC for a moving traffic violation
will not result in an increase in a driver’s insurance premium
unless the driver or someone in his household has received a PJC
for a moving traffic violation in the prior three years.      See
N.C.G.S. § 58-36-75(f). A PJC will also not result in points on
the driver’s driving record so long as the driver has not
received two other PJCs during the preceding five years.      See
N.C.G.S. § 20-4.01(4a)(a)(4).


                                       3
       On Friday, July 9, 2010, Smith gave an on-camera interview

to the Charlotte FOX television affiliate detailing concerns he

had    about    the     defensive-driving               course.       Smith    gave     the

interview as a part of his judicial campaign, and it was not

related to his responsibilities as an ADA in the crimes-against-

persons team, which did not include anything “related to traffic

court.”     J.A. 131.         The following Wednesday, Gilchrist, having

been     contacted     by     the     interviewer         for     a   reaction    to     the

criticism by one of his ADAs regarding the course, called Smith

to ask if he had given the interview.                       When Smith said he had,

Gilchrist asked him to come to his office immediately.                                 Smith

then met with Gilchrist and Deputy DA Bart Menser in Gilchrist’s

office, whereupon the three engaged in a brief conversation.

       Gilchrist      had    not    seen     the    interview.         Rather,    Smith’s

description of the interview during this meeting was the sole

basis for Gilchrist’s knowledge of what Smith had said.                                Smith

told   Gilchrist       that    he     gave    the       interview     as   part    of    his

campaign for judge, and according to Gilchrist, Smith voiced

three concerns:        first, that the students of the course were not

paying    attention;        second,    that       law    enforcement       officers     were

giving legal advice to ticketed drivers regarding whether they

should take the course; and third, that some drivers who decided

to take the course and receive PJCs were harming themselves by

losing    the   option       to     obtain    a    PJC     for    a   future     citation.

                                              4
Gilchrist testified that none of these concerns “had to do with

Mecklenburg County District Attorney policy.”                              J.A. 126; see

also J.A. 128 (Gilchrist’s testimony that Smith in the interview

“did not criticize any of [Gilchrist’s] policies.”).

       In addition to discussing what Smith had said during the

interview, Smith, Gilchrist, and Menser also discussed Smith’s

views        generally        regarding          the   defensive-driving           program.

According to Menser, Smith explained to Gilchrist and Menser

that Smith “had issues with the driving school and with the fact

that the District Attorney’s Office was involved in recommending

that       people   go   to    the    driving        school.”       J.A.    148.      Menser

testified        that    Smith       told    Gilchrist        and   Menser    that    Smith

“didn’t think the driving school was a good idea.”                          J.A. 148.

       At the end of the conversation, Menser asked Smith if there

were       any   other    policies      of       the   DA’s    office      with    which   he

disagreed. 3        Gilchrist testified that Smith said that there were,

but    when      Smith   was    asked       to   identify     the   specific       policies,

Smith said, “I decline to answer.”                      J.A. 60 (internal quotation

marks omitted).          The following day, Gilchrist terminated Smith’s

employment.         He did not provide Smith with any reason for the

termination.            He testified, however, that Smith’s refusal to

identify the DA’s office policies with which he disagreed was

       3
        Gilchrist testified that Smith was not                               “involved     in
formulating any . . . office policies.” J.A. 77.


                                                 5
the sole reason he was terminated.               Gilchrist testified that he

considered that refusal to be “insubordinate.”             J.A. 60.

     Smith subsequently brought an action in federal district

court seeking money damages against Gilchrist in his individual

capacity.     See    42     U.S.C.     § 1983.     Smith   alleged     that    the

statements    he    made    during     the   television    interview    were     a

substantial motivation for Gilchrist’s decision to fire him and

that the firing violated his free-speech rights under the United

States and North Carolina constitutions.               In his answer to the

complaint, as is relevant here, Gilchrist denied firing Smith

for making the statements during the interview, and he asserted

public-official and qualified immunity.

     Following discovery, Gilchrist moved for summary judgment,

arguing only that Smith had failed to forecast evidence creating

a   genuine    issue       regarding     whether     the   interview     was    a

substantial motivation for Gilchrist’s decision to fire Smith.

After Smith filed a response challenging the asserted lack of

evidence, and Gilchrist filed a reply, the district court sua

sponte requested that the parties brief an issue not previously

argued by Gilchrist – whether qualified immunity provided an

absolute defense to Smith’s claims. 4            In response to the district



     4
       We recognize that Gilchrist did not argue he was entitled
to qualified immunity in his motion for summary judgment and
(Continued)
                                         6
court’s direction, Gilchrist again focused on the asserted lack

of evidence that Smith’s public statements were a substantial

motivation      for    his   firing.            Gilchrist      agreed    that    “[i]t       is

uncontested that [Smith] was speaking as a citizen on a matter

of public concern, and there are no relevant facts to challenge

finding   that        [Smith’s]    interest           in     speaking    outweighed      the

government’s      interest        in   providing             effective     and   efficient

services to the public.”               J.A. 296.              Nevertheless, Gilchrist

presented the argument that even assuming Smith had created a

jury   issue     regarding        causation,           Gilchrist     was     entitled        to

qualified      immunity      based     on       the    subtlety     of     the   test    for

determining      whether     an   employee’s           interest     in   speaking       as   a

private citizen on a matter of public concern is outweighed by

the employer’s interest in efficiency.                        See DiMeglio v. Haines,

45 F.3d 790, 806 (4th Cir. 1995) (“[O]nly infrequently will it

be   clearly    established       that      a       public    employee’s    speech      on   a

matter of public concern is constitutionally protected, because

the relevant inquiry requires a particularized balancing that is

subtle, difficult to apply, and not yet well-defined.” (internal

quotation      marks    omitted)).          Gilchrist         contended     that   because

Smith’s “interview criticized the policies of the office for




that he advanced it only in response to the direction by the
district court.


                                                7
which he worked,” a reasonable official in the DA’s position

might have believed he was constitutionally justified in firing

Smith    for    making       the    statements.             J.A.          299.          In    Smith’s

supplemental       brief,      as    is    relevant         here,          Smith        noted    that

Gilchrist had conceded that the statements were protected, and

Smith repeated his view that there was a genuine factual issue

regarding Gilchrist’s motivation for firing him.

     The       district      court       then        granted         summary       judgment        to

Gilchrist.        See    Smith      v.    Gilchrist,        No.          3:10-cv-636-RJC-DLH,

2012 WL 5985487 (W.D.N.C. Nov. 28, 2012).                                  In so doing, the

court    assumed      that   Smith       had    created         a    jury       issue        regarding

whether     his    constitutional              rights      had           been    violated,        but

concluded      that     Gilchrist        was    entitled            to    qualified          immunity

because a reasonable official in Gilchrist’s position could have

believed that the interest of the DA’s office as employer in

suppressing       Smith’s      speech          outweighed            Smith’s       interest        in

speaking as a citizen on a matter of public concern.                                    See id. at

*9-11.      The    court      concluded         that      the       same    reasons          entitled

Gilchrist to public-official immunity on the state-law claim.

See id. at *12.

                                               II.

     Smith      first     argues         that       the   district              court    erred     in

granting summary judgment against him on his First Amendment

claim.     We agree.

                                                8
      “We review a district court’s decision to grant summary

judgment     de     novo,   applying        the      same     legal    standards     as    the

district court and viewing all facts and reasonable inferences

therefrom in the light most favorable to the nonmoving party.”

T–Mobile Ne. LLC v. City Council of Newport News, 674 F.3d 380,

384–85     (4th     Cir.    2012)      (internal           quotation    marks     omitted).

Summary judgment is appropriate “if the movant shows that there

is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”                              Fed. R. Civ. P.

56(a).

      “The    doctrine        of    qualified        immunity      protects       government

officials     from     liability         for    civil       damages    insofar     as    their

conduct      does    not    violate         clearly         established     statutory       or

constitutional rights of which a reasonable person would have

known.”      Stanton v. Sims, 134 S. Ct. 3, 4 (2013) (per curiam)

(internal quotation marks omitted).                        Thus, “in gray areas, where

the   law    is     unsettled       or    murky,       qualified       immunity     affords

protection to a government official who takes an action that is

not   clearly       forbidden—even             if    the     action    is   later       deemed

wrongful.”        Occupy Columbia v. Haley, 738 F.3d 107, 118 (4th

Cir. 2013) (alteration and internal quotation marks omitted).

“We   do    not     require    a     case      directly       on   point”    in    order   to

conclude that the law was clearly established, “but existing

precedent     must     have        placed      the    statutory       or    constitutional

                                                9
question beyond debate.”                Ashcroft v. al-Kidd, 131 S. Ct. 2074,

2083 (2011).

      To survive a claim of qualified immunity, a plaintiff must

satisfy    the    following       two-prong         test:         “(1)     the    allegations

underlying the claim, if true, substantiate [a] violation of a

federal     statutory        or     constitutional            right;       and        (2)     this

violation      was   of     a     clearly       established          right       of    which     a

reasonable       person     would    have       known.”           Ridpath       v.    Board     of

Governors      Marshall     Univ.,       447    F.3d       292,    306    (4th       Cir.    2006)

(internal      quotation        marks    omitted).            The    Supreme          Court    has

observed    that     the    outcome       of    the    “clearly          established”         test

“depends    largely        upon   the     level       of    generality       at       which    the

relevant legal rule is to be identified.”                           Wilson v. Layne, 526

U.S. 603, 614 (1999) (internal quotation marks omitted).                                       For

that reason, “the right allegedly violated must be defined at

the   appropriate         level     of     specificity            before     a       court     can

determine if it was clearly established.”                         Id. at 615.

      Here, Smith has alleged a violation of his First Amendment

rights to free speech.            The First Amendment to the United States

Constitution, in relevant part, provides that “Congress shall

make no law . . . abridging the freedom of speech.”                               U.S. Const.

amend.    I.      The      Fourteenth      Amendment         makes       this     prohibition

applicable to the states.               See Fisher v. King, 232 F.3d 391, 396

(4th Cir. 2000).            Not only does the First Amendment protect

                                               10
freedom of speech, it also protects “the right to be free from

retaliation   by   a   public   official   for   the   exercise   of   that

right.”   Suarez Corp. Indus. v. McGraw, 202 F.3d 676, 685 (4th

Cir. 2000).   “Protection of the public interest in having debate

on matters of public importance is at the heart of the First

Amendment.”   McVey v. Stacy, 157 F.3d 271, 277 (4th Cir. 1998).

At the same time, the government, as an employer, “is entitled

to maintain discipline and ensure harmony as necessary to the

operation and mission of its agencies.           And for this purpose,

the government has an interest in regulating the speech of its

employees.”   Id. (citation omitted).

     The Supreme Court in Connick v. Myers, 461 U.S. 138 (1983),

and Pickering v. Board of Education, 391 U.S. 563 (1968), has

explained how the rights of public employees to speak as private

citizens must be balanced against the interest of the government

in ensuring its effective and efficient operation.           In light of

these competing interests, we have held that in order for an

adverse employment action to violate a public employee’s First

Amendment rights to freedom of speech, it must be the case (1)

that the employee “was speaking as a citizen upon a matter of

public concern” rather than “as an employee about a matter of

personal interest”; (2) that his “interest in speaking upon the

matter of public concern outweighed the government’s interest in

providing effective and efficient services to the public”; and

                                   11
(3) that his “speech was a substantial factor” in the employer’s

decision to take action against him.              McVey, 157 F.3d at 277–78.

       This appeal concerns the second prong of the McVey test –

“whether the employee’s interest in speaking upon the matter of

public concern outweighed the government’s interest in providing

effective and efficient services to the public.”                       Id. at 277.

That Smith was speaking on matters of public concern during the

interview is clear and is not challenged by Gilchrist.                            See

Urofsky v. Gilmore, 216 F.3d 401, 406-07 (4th Cir. 2000) (en

banc)   (“Speech    involves      a   matter     of   public    concern    when   it

involves an issue of social, political, or other interest to a

community.”).      That ticketed drivers are not paying attention in

their   defensive       driving   class    is   of    obvious   interest    to    the

community, see Goldstein v. Chestnut Ridge Volunteer Fire Co.,

218 F.3d 337, 353 (4th Cir. 2000) (explaining that statements

“relating to public safety are quintessential matters of ‘public

concern’”), as are the facts that police officers are improperly

providing legal advice, see Robinson v. Balog, 160 F.3d 183, 188

(4th    Cir.    1998)     (holding    that      speech      exposing   “actual    or

potential wrongdoing” is speech on a matter of public concern

(internal      quotation    marks     omitted)),      and    that   some   ticketed

drivers are unwittingly making decisions that are contrary to

their legal interests.            Accordingly, Smith could not be fired



                                          12
for making the statements he made unless his right to speak was

outweighed by his employer’s legitimate interests.

      Regarding this balancing, the government bears the “burden

of justifying the discharge on legitimate grounds.”                            Rankin v.

McPherson,       483   U.S.   378,        388    (1987).        The    balancing      test

requires us to consider the context in which the speech was

made, including the employee’s role and the extent to which the

speech impairs the efficiency of the workplace.                        See id. at 388–

91.

      Factors relevant to this inquiry include whether a
      public employee’s speech (1) impaired the maintenance
      of discipline by supervisors; (2) impaired harmony
      among   coworkers;    (3)   damaged   close   personal
      relationships; (4) impeded the performance of the
      public employee’s duties; (5) interfered with the
      operation of the [agency]; (6) undermined the mission
      of the [agency]; (7) was communicated to the public or
      to coworkers in private; (8) conflicted with the
      responsibilities of the employee within the [agency];
      and (9) abused the authority and public accountability
      that the employee’s role entailed.

Ridpath, 447 F.3d at 317.            In balancing the competing interests,

“we   do   not    require     the    public       employer      to     prove   that   the

employee’s speech actually disrupted efficiency, but only that

an    adverse      effect     was     ‘reasonably          to     be    apprehended.’”

Maciariello       v.   Sumner,      973    F.2d    295,     300      (4th   Cir.   1992)

(quoting Jurgensen v. Fairfax Cnty., 745 F.2d 868, 879 (4th Cir.

1984)).    Whether the employee’s interest in speaking outweighs




                                            13
the government’s interest is a question of law for the court.

See Joyner v. Lancaster, 815 F.2d 20, 23 (4th Cir. 1987).

     Gilchrist conceded in the district court – with good reason

– that Smith had forecasted evidence sufficient to establish

that his interest in speaking outweighed the government’s.                    See

J.A. 296 (“[T]here are no relevant facts to challenge finding

that [Smith’s] interest in speaking outweighed the government’s

interest in providing effective and efficient services to the

public.”).       Gilchrist, after all, had agreed in his deposition

that none of the concerns Smith expressed in the interview “had

to do with Mecklenburg County District Attorney Office policy” 5

or in any way impugned the authority or credibility of the DA’s

office, and Gilchrist had testified that he did not consider the

decision    to   give   the   interview      to   be   disloyal   to   the    DA’s

office. 6    J.A.   126.      Indeed,    there    is   no   evidence   that    the


     5
       This factual concession is particularly noteworthy given
that Gilchrist’s assertion that the “interview criticized the
policies of the office for which [Smith] worked” was the sole
basis Gilchrist gave in response to the district court for his
contention that a reasonable official might not have known that
Smith’s speech was constitutionally protected.    J.A. 299.   In
this   court,  Gilchrist  has   subtly  changed   his  argument,
contending that the uncertainty regarding whether the speech was
protected was due to the fact that the “interview criticized a
program which directly impacted the office for which [Smith]
worked.” Appellee’s Brief at 21.
     6
       Certain public employees’ positions’ functions are such
“that   party  affiliation  or   political  allegiance  is  an
appropriate requirement for the effective performance of the
(Continued)
                                        14
concerns    expressed    during    the     interview    even   pertained   to

circumstances within Gilchrist’s control.              The concerns related

to   the   goings-on    in   the   SHC’s    defensive-driving     classroom,

improper legal advice by police officers, and ticketed drivers

making decisions that were not in their legal best interests. 7




public office involved.” Bland v. Roberts, 730 F.3d 368, 375
(4th Cir. 2013) (alteration and internal quotation marks
omitted).    Such employees may be terminated for speech
constituting political disloyalty to their employers.   See id.
at 374-75 & n.5. Gilchrist does not argue that Smith’s position
fit into this exception or that there was any gray area on the
point that would entitle him to qualified immunity for firing
Smith.
     7
       Menser specifically testified that Smith never expressed
“any concern about the fact that the [DA’s] Office was referring
people to the driving school.”    J.A. 169.   In concluding that
Gilchrist was entitled to qualified immunity, the district court
noted testimony from Menser that Smith “stated that ‘he had
issues with the driving school and with the fact that the
District Attorney’s Office was involved in recommending that
people go to the driving school,” that Smith “‘disagreed with
the D.A.’s office policy to be part of the arrangement that
allowed individuals to go to the driving school and receive a
PJC,’” and that Smith “‘objected to the school, and . . . to
[the District Attorney’s Office’s] involvement in [it].’”
Smith, 2012 WL 5985487, at *10 (second and third alterations in
original).   But the testimony the district court identified
concerned opinions that Smith had expressed in his July 14
meeting with Gilchrist and Menser, not statements that he
actually made during the television interview. See, e.g., J.A.
148 (Menser’s testimony that Smith “did tell us . . . that he
didn’t think the driving school was a good idea” (emphasis
added)); J.A. 181 (Menser’s testimony that he “understood
[Smith] to be telling us that he disagreed with the D.A.’s
office policy to be part of the arrangement that allowed
individuals to go to the driving school and receive a PJC” and
that Smith “objected to the school, and . . . to [the DA
office’s] involvement in [it]” (emphasis added)). Whether Smith
(Continued)
                                     15
And, there was no evidence that Smith sought to place any blame

on   Gilchrist       during     the    interview        for    any     of   these     actions.

There   simply       was   no     evidence       that    Smith’s       public       statements

would   cause    problems         with    harmony       or    discipline       in    the    DA’s

office such that the efficiency of the office would be expected

to be adversely affected.

      Nor was there any evidence that Gilchrist had any reason to

believe   that       Smith’s       interview       would       negatively          affect    the

efficiency      or    effectiveness         of    the        DA’s    office.         Gilchrist

testified that he felt, since the defensive driving program was

responsible      for       such    a     significant          reduction       of    the     DA’s

office’s caseload, that “any criticism of the [SHC] necessarily

impacted [the DA’s] office.”                 J.A. 100.              But Gilchrist offered

no explanation of, or support for, his belief.                              This attempt to

connect what Smith said to the DA’s office is such a stretch as

to be entitled to no weight at all and leads us to agree with

Gilchrist’s initial assessment that no relevant facts exist from

the DA’s point of view to challenge Smith’s right to speak.




privately disagreed with the DA’s office policy concerning the
driving course is irrelevant to the issue of whether Gilchrist
could fire Smith for public statements that did not question
policies of the DA’s office.



                                             16
      It is true, of course, that Gilchrist believed that two of

the   concerns    Smith    raised     in    the    interview     were     invalid. 8

Nevertheless, it has been long established that such differences

of opinion cannot justify terminating the speaker, as Pickering

itself made clear.

      In Pickering, a teacher was fired for a letter he sent to

the local newspaper that was critical of the way in which the

school board had handled past bond proposals and had allocated

financial   resources       between        the    schools’      educational      and

athletic programs.        See Pickering, 391 U.S. at 566.                The letter

was also critical of the superintendent’s alleged attempts to

prevent teachers from opposing or criticizing the proposed bond

issue.    See id.    The Court explained that the possibility that

the letter would foment controversy and conflict did not justify

the   teacher’s   firing    because    there      was   no    evidence    that   the

letter had that effect.        See id. at 570.               The Court also held

that the letter could not be found to be somehow “per se harmful

to the operation of the schools” because the criticism that too

      8
       In his deposition, Gilchrist did not dispute that students
were not paying attention during the driving course or that
police officers were giving legal advice to ticketed drivers.
He nevertheless opined that these concerns were invalid because
it is commonplace that students in many settings do not pay
attention in class and police officers’ giving legal advice is
simply “a reality.” J.A. 75. Gilchrist agreed that “there may
be substance to” Smith’s concern that some drivers were not
acting in their legal best interests by deciding to take the PJC
for the ticketed offenses. J.A. 130.


                                       17
much money was being allocated to athletics merely “reflect[ed]

. . . a difference of opinion between [the teacher] and the

Board    as    to     the    preferable      manner         of    operating       the    school

system, a difference of opinion that clearly concerns an issue

of general public interest.”              Id. at 571.              The Court noted

       On such a question free and open debate is vital to
       informed decision-making by the electorate. Teachers
       are, as a class, the members of a community most
       likely to have informed and definite opinions as to
       how funds allotted to the operation of the schools
       should be spent.    Accordingly, it is essential that
       they be able to speak out freely on such questions
       without fear of retaliatory dismissal.

Id. at 571-72.

       Similarly, in this case, the simple fact that Gilchrist may

have disagreed with Smith’s vision of how SHC should be running

its defensive driving course or whether police officers should

be giving legal advice to ticketed drivers is clearly not the

sort    of    consideration       that    could        be    weighed      against       Smith’s

interest in speaking as a citizen on matters of public concern.

See    id.    at     571    (“[T]he   only    way      in        which    the    Board   could

conclude,      absent       any   evidence        of   the       actual     effect      of    the

letter,       that    the    statements      contained            therein       were    per    se

detrimental to the interest of the schools was to equate the

Board members’ own interests with that of the schools.”); see

also Ridpath, 447 F.3d at 321 (holding employer was not entitled

to     qualified      immunity     for    terminating             employee       “for    making


                                             18
protected statements that [employer] did not like”).                        Calling

attention    to    a   significant      weakness     in   a   course   designed    to

protect the public safety, alerting the public to improper legal

advice,    and    attempting      to    protect    citizens     from   unwittingly

making legal decisions that are not in their best interests are

critical services that a DA’s office has no legitimate interest

in opposing.       See Garcetti v. Ceballos, 547 U.S. 410, 419 (2006)

(“The     [Supreme]     Court     has    acknowledged         the   importance     of

promoting the public’s interest in receiving the well-informed

views of government employees engaging in civic discussion.”);

Pickering, 391 U.S. at 572 (noting that “[t]eachers are . . .

the members of a community most likely to have informed and

definite opinions” concerning spending by schools).

     In sum, Gilchrist certainly was correct to concede that

there   were      no   relevant    facts    upon     which    he    could   base   an

argument that Smith’s interest in speaking as a private citizen

on matters of public concern was outweighed by the government’s

interest in providing effective and efficient services to the

public.      Thus,     Smith    satisfied      the   first     qualified-immunity

prong by forecasting evidence sufficient to “substantiate [a]

violation of [his First Amendment] right” to freedom of speech.

Ridpath, 447 F.3d at 306 (internal quotation marks omitted).

     Gilchrist argues to us, however, as he did to the district

court, that even assuming that Smith’s interests actually (and

                                          19
completely)        outweighed    the      government’s,       he    is   nonetheless

entitled to qualified immunity because it would not have been

clear   to    a    reasonable    official       in    Gilchrist’s    position     that

Smith’s      interests      outweighed      the       government’s.        See     id.

(explaining        that    to   survive     a    qualified-immunity       claim,     a

plaintiff must demonstrate the “violation . . . of a clearly

established right of which a reasonable person would have known”

(internal quotation marks omitted)).                  In this regard, Gilchrist

emphasizes that balancing the government’s interests against the

employee’s is a subtle process.                 He also maintains that because

of the significant role that the defensive-driving course played

in reducing the DA’s office caseload and freeing resources for

other   matters,      a    reasonable      DA    in   his    position    could    have

believed that any public criticism of that course undermined the

operation and mission of the DA’s office.                      Gilchrist contends

that, under this theory, a reasonable DA might have believed he

was justified in firing Smith for publicly making the statements

in question.

     This argument need not detain us long.                        For purposes of

determining whether Smith’s right to speak without recrimination

was clearly established, we conclude that the right at issue,

described     at     the    appropriate      level      of   specificity,    is    as

follows:      it is the right of an ADA running for public office

not to be fired for speaking publicly in his capacity as a

                                           20
candidate    on    matters       of    public       concern     when   the   speech    is

critical    of     a    program       that   substantially        reduces     the   DA’s

office’s caseload but there is no reason to believe the speech

will negatively impact the DA’s office’s efficiency.

     Any reasonable official in Gilchrist’s position would have

been aware of that right on the day of Smith’s termination. 9                         The

notion that programs that reduce a government agency’s workload

are somehow off limits from criticism by government employees

even when there is no reason to expect that the criticism will

actually    hamper      the   government          office’s      efficiency    finds    no

basis whatsoever in the law.                 At the time of Smith’s firing, it

was well established that a government employee’s speech made as

a private citizen on a matter of public concern is balanced

against     the    adverse    effect         that     the     government     reasonably

anticipates       the   speech    will       have    on   its    ability     to   operate

efficiently.       See Maciariello, 973 F.2d at 300.                    In this case,

there was no evidence forecasted in the summary judgment record

that Smith’s speech was expected to have any particular effect,

     9
       We emphasize that Gilchrist denies that he terminated
Smith because of what he said during the interview, and he has
never taken the position that he had the right to do so.    In
fact, he acknowledged in his deposition that firing Smith for
his speech would have violated his constitutional rights.   We
consider this acknowledgment in the context of determining the
legal issue before us. We offer no view today as to the merits
of Gilchrist’s contention that he did not fire Smith for his
speech, which remains an issue for trial.



                                             21
as   Gilchrist’s       concession       in    the       district      court    reflected.

Thus, although Gilchrist is certainly correct that the process

of balancing the employer’s interests against the employee’s is

a subtle one, the general complexity of the balancing test is of

no   consequence       in    this    case    since       there   is     nothing    on   the

employer’s side of the ledger to weigh.                     See Pickering, 391 U.S.

at 572-73 (holding that in a case “in which a teacher has made

erroneous       public      statements      upon    issues       then    currently      the

subject of public attention, which are critical of his ultimate

employer but which are neither shown nor can be presumed to have

in any way either impeded the teacher’s proper performance of

his daily duties in the classroom or to have interfered with the

regular   operation         of   the   schools          generally,”     the    government

failed    to    show     that    its   interests         outweighed      the    teacher’s

interest in speaking); cf. Goldstein, 218 F.3d at 356 (holding

that “generalized and unsubstantiated interests” “in maintaining

morale    and     efficiency        within”       the    fire    department       did   not

outweigh plaintiff’s speech interest); Daulton v. Affeldt, 678

F.2d 487, 491 (4th Cir. 1982) (concluding that speech did not

interfere with the operation of a college where the “disputes

did not . . . create any more disharmony than would be expected

when a subordinate criticizes her superiors on any subject”).

      In sum, a reasonable DA in Gilchrist’s position would have

known that he could not fire an ADA running for public office

                                             22
for speaking publicly in his capacity as a candidate on matters

of public concern when the speech is critical of a program that

substantially reduces the DA’s office’s caseload but there is no

reason to believe the speech will negatively impact the DA’s

office’s efficiency.          We therefore hold that the district court

erred in granting summary judgment to Gilchrist on the First

Amendment claim on the basis of qualified immunity.

                                        III.

       Smith next argues that the district court also erred in

granting    summary      judgment    against       him     on    his   North      Carolina

constitutional claim.          As we have mentioned, the district court

granted summary judgment on the North Carolina claim for the

same    reason    that   it   granted    summary      judgment         on   the   federal

claim.      See     Smith,    2012    WL        5985487,    at     *12.        Gilchrist

understandably does not argue that a separate ground exists for

affirming with regard to the state-law claim if summary judgment

was improperly granted on the federal claim.                            See Bailey v.

Kennedy, 349 F.3d 731, 742 n.6 (4th Cir. 2003) (holding that

when    officers    violated    rights      that    were        clearly     established,

officers were not entitled to public officers’ immunity from

North    Carolina    state-law      claims).         We    therefore        reverse   the

summary judgment on the state-law claim as well.




                                           23
                              IV.

     For the foregoing reasons, we reverse the district court

order granting summary judgment against Smith and remand to the

district court for trial.

                                          REVERSED AND REMANDED




                              24